Case: 13-60252      Document: 00512589778         Page: 1    Date Filed: 04/08/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 13-60252                                FILED
                                  Summary Calendar                           April 8, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
ANA MARISOL AGUILAR RIVERA,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A087 627 127


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Petitioner Ana Marisol Aguilar Rivera, a citizen of El Salvador, petitions
for review of a decision by the Board of Immigration Appeals (BIA) dismissing
her appeal of the immigration judge’s (IJ) denial of her applications for asylum,
withholding of removal, and relief under the Convention Against Torture
(CAT). Rivera sought relief based on her allegations of domestic abuse by her
boyfriend in El Salvador. The IJ denied relief after concluding that, based on


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60252     Document: 00512589778     Page: 2    Date Filed: 04/08/2014


                                  No. 13-60252

various inconsistencies and discrepancies in the evidence, Rivera was not
credible. The BIA also found Rivera was not credible and dismissed her appeal.
      Rivera first argues that the IJ and BIA erred by considering certain
immigration documents. Although the rules of evidence are not applicable in
removal proceedings, “due process standards of fundamental fairness extend
to the conduct of deportation proceedings.” Bustos-Torres v. INS, 898 F.2d
1053, 1055 (5th Cir. 1990). The test for admissibility of evidence is “whether
the evidence is probative and whether its use is fundamentally fair so as not
to deprive the alien of due process of law.”        Id.    We conclude that the
immigration forms in question were probative of Rivera’s credibility and that
their admission was not fundamentally unfair. Therefore, Rivera has not
shown that the IJ and BIA erred by admitting these forms.
      Rivera also challenges the adverse credibility determination. We review
an immigration court’s findings of fact for substantial evidence. See Wang v.
Holder, 569 F.3d 531, 536 (5th Cir. 2009); Zhang v. Gonzales, 432 F.3d 339,
344-45 (5th Cir. 2005). “[A]n IJ may rely on any inconsistency or omission in
making an adverse credibility determination as long as the totality of the
circumstances establishes that an asylum applicant is not credible.” Wang,
569 F.3d at 538 (internal quotation marks and citation omitted); see 8 U.S.C.
§ 1158(b)(1)(B)(iii). Because we conclude that it is not plain from the totality
of the circumstances “that no reasonable fact-finder could make such an
adverse credibility ruling,” we defer to the IJ and BIA’s credibility
determination. Wang, 569 F.3d at 538 (internal quotation marks and citation
omitted). Because Rivera was not credible, the IJ and BIA correctly concluded
that she had not established her eligibility for any of the relief she sought.
      Accordingly, Rivera’s petition for review is DENIED.




                                        2